DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.         A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 4/21/2010 has been entered.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 3/2/2021 was filed after the mailing date of the notice of allowance on 2/26/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Examiners Amendment
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

Please AMEND claim 1 as follows:
DELETE the phrase: 
----- “wherein the melting temperature of the first solvent ranges from 2 to 28°C and” ----


Please CANCEL claims 36-37, 40-41 and 58.  


Spoke with Steve Davis on 2/19/2021 and he agreed to the amendments discussed above.  



Claims Allowed
5.	The following is an examiner’s statement of reasons for allowance:  
Applicants’ arguments filed 1/29/2021 are persuasive in discussing the fact that the prior art does not teach step d) of claim 1, specifically, removing the first solvent in a frozen state from the cast polymeric film.  The second solvent or co-solvents in the prior art are used in conjunction and are not subjected to the freezing step to remove the first solvent.  
.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716.  The examiner can normally be reached on M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/VISHAL V VASISTH/Primary Examiner, Art Unit 1771